Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-1131

IN RE KAREN H. ROSS
                                                   2018 DDN 285
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 499517

BEFORE: Easterly, Associate Judge, and Washington and Nebeker, Senior Judges.

                                   ORDER
                            (FILED – January 17, 2019)

       On consideration of the certified order of the Supreme Court of Nevada
suspending respondent from the practice of law in that jurisdiction for three years,
all but six months stayed in favor of probation with conditions for a period of two
years and six months; this court’s October 29, 2018, order directing respondent to
show cause why reciprocal discipline should not be imposed; and the statement of
Disciplinary Counsel; and it appearing that respondent failed to file a response to the
court’s show cause order but did file her D.C. Bar R. XI, §14 (g) affidavit on
November 28, 2018, it is

       ORDERED that Karen H. Ross is hereby suspended from the practice of law
in this jurisdiction for a period of three years nunc pro tunc to November 28, 2018.
The suspension is stayed all but the first six months in favor of a two-year, six-month
period of probation subject to the conditions imposed by the state of Nevada. See In
re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate).



                                 PER CURIAM